DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied language “An advantage of the claimed valve”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: There are claim numbers in the specification which are to be removed as the claims may change during examination.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 4, “the cylindrical sleeve” is not referenced in claims 1 or 2 to which the claim is dependent.  It is mentioned in claim 3 as a choice but is unclear if claim 4 is to be dependent upon claim 3 as there are other limitations besides being a cylindrical sleeve or a ring.  In claim 13, “the position of the cavities is changed in at least some of the different layers” is indefinite and unclear as to the metes and bounds of this and “parameters that are atypical for forming a surface in additive manufacturing” is deemed arbitrary and indefinite as it is unclear as to what both of these even mean.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nakanishi et al. US 4,318,422.
	Regarding claim 1, Nakanishi discloses a valve comprising: a valve body (1 and 2) with a main channel (inside 1 and 2) extending between a fluid inlet and a fluid outlet (either ends of the main channel), and a closing member (7) provided in said main channel, and a shaft (8) connected to said closing member for moving the closing member between an open and a closed position, at least one bearing surface (6) between the valve body and the closing member, said bearing surface further comprising a plurality of cavities (10 or 51 or 61 and 62 or 72) filled with solid lubricant (col. 3, lines 28-30).
	Regarding claim 2, said bearing surface is an axial bearing surface bearing axial loads (6 is an axial bearing surface bearing valve surface 9).
	Regarding claim 3, wherein the valve comprises a ring (either 1 and/or 3 is a ring as it goes around the flow passage or 5 is a ring as it goes around the shaft) with an end surface, and wherein the axial bearing surface is provided in said end surface (6 is seen as the end surface in either case and is the axial bearing surface).

	Regarding claim 10, wherein the solid lubricant is deformable and displaceable by wear debris particles (the solid lubricant is carbon, molybdenum disulfide, and the like [col. 3, lines 28-30], which are deformable and displaceable by wear debris particles).
	Regarding claim 11, Nakanishi discloses a method of manufacturing a bearing surface for a valve, using additive manufacturing, comprising: providing a base (A), and forming at least one layer comprising cavities, and (B) providing solid lubricant into said cavities (C) (see Figs. 1-9 as this is a base that has a layer that has cavities and solid lubricant goes into these cavities by adding lubricant thus is additive manufacturing).
	Regarding claim 15, Nakanishi discloses a bearing for a valve comprising at least one bearing surface (intended use but is disclosed), characterized in that said bearing surface comprises a plurality of cavities (10 or 51 or 61 and 62 or 72) filled with solid lubricant (col. 3, lines 28-30).
Claim(s) 1, 5-6, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Linser et al. US 2011/0278489.
	Regarding claim 1, Linser discloses a valve comprising: a valve body (102 and 120) with a main channel (104) extending between a fluid inlet (106) and a fluid outlet (108), and a closing member (110) provided in said main channel, and a shaft (118, 204, 302, 402, 500, 600, 702) connected to said closing member for moving the closing member between an open and a closed position, at least one bearing surface (330, 410, 
	Regarding claim 5, wherein a second bearing surface is provided between the shaft and the valve body, and wherein the second bearing surface is a radial bearing surface bearing radial loads which comprises a plurality of cavities filled with solid lubricant (the bearing surface and second bearing surface are both radial bearing surfaces as there are more than 4 cavities so are seen as first and second bearing surfaces having a plurality of cavities with each having 2+ and are both between the shaft and the valve body).
	Regarding claim 6, said bearing surface is a radial bearing surface bearing radial loads (see claim 5 above).
	Regarding claim 9, wherein sidewalls of the cavities are seen as counterdrafts in order to promote holding of solid lubricant and/or entrapment of wear debris in said cavities (Fig.5 and especially Fig. 6 are seen as counterdrafts as it promotes holding of solid lubricant as it jagged such that sidewalls of cavities protrude from the sidewall toward the center of the cavity and entrapment of wear debris for the same reason).
	Regarding claim 10, wherein the solid lubricant is deformable and displaceable by wear debris particles (the solid lubricant is graphite which is deformable and displaceable by wear debris particles).
	Regarding claim 11, Linser discloses a method of manufacturing a bearing surface for a valve, using additive manufacturing, comprising: providing a base (A), and 
	Regarding claim 15, Linser discloses a plurality of cavities (best seen in Fig. 5 at 506 and 508 and Fig. 6 at 612) filled with solid lubricant (graphite is solid lubricant in [0037], [0040], [0043], [0044], [0048] and claims 1-2, 15 and 18).
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2015/050183.
	Regarding claim 11, WO 2015/050183 discloses a method of manufacturing a bearing surface for a valve, using additive manufacturing, comprising: providing a base (11), and forming at least one layer comprising cavities 20, and providing solid lubricant 30 (molybdenum disulfide or graphite or PTFE) into said cavities (Figs. 1-5).
	Regarding claim 15, WO 2015/050183 discloses a plurality of cavities 20 filled with solid lubricant 30 (molybdenum disulfide or graphite or PTFE).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. US 4,318,422 in view of Barker et al. US 4,589,628.
	Regarding claim 3, Nakanishi discloses the axial bearing surface is provided in said end surface 6 but lacks the valve comprises a separate cylindrical sleeve or a ring with an end surface.  Barker discloses a valve that comprises a separate cylindrical sleeve or a ring 70 with an end surface 75, and wherein an axial bearing surface is provided in said end surface (at 75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the axial bearing surface having a plurality of cavities filled with solid lubricant as disclosed by Nakanishi as a separate cylindrical sleeve or a ring as disclosed by Barker in order to make the axial bearing surface removable to fix the bearing surface without having to replace the entire valve seat.
.
Claims 5-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. US 4,318,422 in view of Linser et al. US 2011/0278489.
	Regarding claim 5, Nakanishi discloses a second bearing surface is provided between the shaft and the valve body (at 4), and wherein the second bearing surface is a radial bearing surface bearing radial loads (at 4) but lacks it having a plurality of cavities filled with solid lubricant.  Linser discloses a second bearing surface is provided between the shaft and the valve body, and wherein the second bearing surface is a radial bearing surface bearing radial loads (along the shaft as in Fig. 5) having a plurality of cavities filled with solid lubricant 506-514.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put a plurality of cavities with solid lubricant as disclosed by Linser in opening 4 of Nakashani as Linser teaches that this provides easier and smoother movement of radial loads.  

	Regarding claim 7, Nakanishi in view of Linser discloses the radial bearing surface is provided in at least an inner surface of a cylindrical sleeve (Nakanishi 5 is seen as a cylinder sleeve).
	Regarding claim 8, Nakanishi in view of Linser discloses said cylindrical sleeve, which is provided with said radial bearing surface, is arranged between an outer cylindrical sleeve and an inner cylindrical sleeve (Nakanishi 5 is seen as a cylinder sleeve).
Claims 5-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. US 4,318,422 in view of Stadlmayr et al. US 7,470,065.
	Regarding claim 5, Nakanishi discloses a second bearing surface is provided between the shaft and the valve body (at 4), and wherein the second bearing surface is a radial bearing surface bearing radial loads (at 4) but lacks it having a plurality of cavities filled with solid lubricant.  Stadlmayr discloses a second bearing surface 10, and wherein the second bearing surface is a radial bearing surface bearing radial loads having a plurality of cavities 3 filled with solid lubricant 11.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put a cylindrical sleeve bearing with plurality of cavities with solid lubricant in opening 4 of Nakashani as Stadlmayr shows that this provides easier and smoother movement of radial loads.  

	Regarding claim 7, Nakanishi in view of Stadlmayr discloses the radial bearing surface is provided in at least an inner surface of a cylindrical sleeve (Stadlmayr 10 is a cylinder sleeve).
	Regarding claim 8, Nakanishi
 in view of Stadlmayr discloses said cylindrical sleeve, which is provided with said radial bearing surface, is arranged between an outer cylindrical sleeve and an inner cylindrical sleeve (Stadlmayr 10 is a cylinder sleeve).
Claim(s) 11-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2015/050183 in view of Glaun US 2016/0102781.
Regarding claims 11 and 12, WO 2015/050183 discloses a method of manufacturing a bearing surface for a valve, using additive manufacturing, comprising: providing a base (11), and forming at least one layer comprising cavities 20, and providing solid lubricant (molybdenum disulfide or graphite or PTFE) into said cavities (20, 30) (Figs. 1-5).  WO 2015/050183 lacks the layer formed using metallic powder from additive manufacturing.  Glaun discloses a layer formed using metallic powder from additive manufacturing having cavities 44 that is made from metallic powder [0028].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the layer of WO 2015/050183 by additive manufacturing from metallic powder as disclosed by Glaun as a matter of simple substitution of materials and method of manufacturing and/or to provide an easily made layer that has cavities.
Regarding claim 14, WO 2015/050183 discloses said solid lubricant is provided into said cavities by providing a layer of solid lubricant against said bearing surface, and .
 
Allowable Subject Matter
Claim 13 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 13, if the counterdraft geometry was specifically claimed claim 13 may be allowed with the combination of the several layers comprising cavities such that one layer overlaps a cavity of another layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921